1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   DANIEL GERARDO VIERA,               CASE NO. CV 18-7438 SS

12                   Plaintiff,

13        v.
                                         MEMORANDUM DECISION AND ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                   Defendant.

17

18                                      I.

19                                INTRODUCTION

20
21        Daniel Gerardo Viera (“Plaintiff”) brings this action seeking

22   to overturn the decision of the Acting Commissioner of Social

23   Security (the “Commissioner” or “Agency”) denying his applications

24   for Disability Insurance Benefits and Supplemental Security Income.

25   The parties consented, pursuant to 28 U.S.C. § 636(c), to the

26   jurisdiction of the undersigned United States Magistrate Judge.
27   (Dkt. Nos. 11-13).    For the reasons stated below, the Court AFFIRMS

28   the Commissioner’s decision.
1                                           II.

2                                 PROCEDURAL HISTORY

3

4         On    December    24,   2014,    Plaintiff    filed   applications   for

5    Disability Insurance Benefits and Supplemental Security Income,

6    pursuant to Titles II and XVI of the Social Security Act (the

7    “Act”), alleging a disability onset date of September 9, 2013.            (AR

8    77-78, 151-60).       The Commissioner denied Plaintiff’s applications

9    initially.    (AR 77-88).    Thereafter, Plaintiff requested a hearing

10   before an Administrative Law Judge (“ALJ”), which took place on

11   August 14, 2017.       (AR 34-52, 98-147).        The ALJ issued an adverse

12   decision on September 8, 2017, finding that Plaintiff was not

13   disabled because there are jobs in the national economy that he

14   can perform.     (AR 15-26).      On June 29, 2018, the Appeals Council

15   denied Plaintiff’s request for review.              (AR 1-6).   This action

16   followed on August 24, 2018.

17

18                                         III.

19                                FACTUAL BACKGROUND

20
21        Plaintiff was born on December 24, 1973. (AR 153).              He was

22   forty-three (43) years old when he appeared before the ALJ on

23   August 14, 2017.       (AR 39).      Plaintiff graduated from high school

24   and has one year of college.         (AR 39).   He is single and lives with

25   his mother.    (AR 41, 153).      Plaintiff last worked in May 2010 as a

26   warehouse manager.       (AR 182-83).        He alleges disability due to
27   bipolar    disorder,     obsessive-compulsive        disorder   (OCD),    and

28   anxiety.     (AR 182).

                                             2
1    A.      Plaintiff’s Statements and Testimony

2

3            On March 16, 2015, Plaintiff submitted an Adult Function

4    Report.    (AR 204-12).      He asserted that his OCD affects his ability

5    to concentrate and focus on tasks.               (AR 204, 208).       His bipolar

6    disorder causes depression and hypersomnia.                   (AR 204-05).        He

7    requires reminders to take care of personal needs and grooming.

8    (AR 206).     Plaintiff rarely goes outside and does not drive.                 (AR

9    207).     While he complains of being socially withdrawn, he is able

10   to enjoy social activities with friends and family.                   (AR 208-09).

11   Plaintiff contends that his mental impairments affect his ability

12   to talk, hear, see, complete tasks, concentrate, understand, and

13   follow instructions.          (AR 209).       He asserts that his medications

14   cause     multiple    side     effects,       including     nausea,    drowsiness,

15   dizziness, hypersomnia, and anorexia.              (AR 211).

16

17           At Plaintiff’s hearing, he testified that his medications

18   stabilize     his    mental     impairments       but     cause   drowsiness     and

19   hypersomnia.       (AR 39-40, 43-44).         He has trouble concentrating and

20   staying focused.       (AR 40).     His mother drives him everywhere and
21   gets him to his appointments on time.             (AR 41, 44).     He seldom goes

22   shopping because he gets agitated, nervous, and frustrated around

23   other    people.      (AR    42).    Plaintiff       acknowledged      last    using

24   marijuana in 2012.       (AR 38).     He lost his driver’s license after

25   being arrested for driving under the influence of marijuana.                    (AR

26   44).
27

28

                                               3
1    B.      Treatment History

2

3            Plaintiff began treating with Ernesto Cortez, D.O., in 2000.

4    (AR 185).     In November 2013, Dr. Cortez noted that Plaintiff had

5    not been seen since 2011. (AR 273). Plaintiff requested medication

6    for anxiety and insomnia.      (AR 273).    He stated that Xanax had

7    worked well for him in the past.1       (AR 273).    He denied suicidal

8    ideations, thoughts, or plans.     (AR 273).    His current medications

9    included Abilify, Klonopin, and Prozac.2       (AR 273).   A neurological

10   examination was grossly normal.        (AR 274).    Dr. Cortez assessed

11   anxiety, stable on Alprazolam, and referred Plaintiff to outpatient

12   psychology.     (AR 274).     In December 2014, Plaintiff’s bipolar

13   disorder was stable on Abilify, and his medications were continued.

14   (AR 269-70, 346-47).    In May 2017, Dr. Cortez assessed Plaintiff’s

15   bipolar disorder as stable.     (AR 339-40).

16

17           Plaintiff began treating with Jorge Dubin, M.D., in December

18   2013.      (AR 186).   In February and March 2014, mental status

19   examinations were unremarkable, and Plaintiff denied any medication

20   side effects.     (AR 298, 304).   He was fully oriented, exhibited
21   normal     self-perception,   intact    memory,     mild   concentration

22
     1    Xanax (alprazolam)is a benzodiazepine that is used to treat
23   anxiety disorders, panic disorders, and anxiety caused by
     depression. <www.drugs.com> (last visited June 4, 2019).
24

25
     2    Abilify (aripiprazole) is an antipsychotic medication used to
     treat schizophrenia and bipolar disorder. Klonopin (clonazepam)
26   is a benzodiazepine used to treat panic disorder and agoraphobia.
     Prozac (fluoxetine) is a selective serotonin reuptake inhibitor
27   used to treat major depressive disorder and OCD. <www.drugs.com>
     (last visited June 4, 2019).
28

                                        4
1    impairment, and fair judgment and insight.                  (AR 304).     Plaintiff

2    reported improvements in OCD symptoms.                    (AR 298).       Dr. Dubin

3    diagnosed       bipolar    affective   disorder,      OCD,    and    a   history    of

4    polysubstance abuse.         (AR 304).    In May 2014, Dr. Dubin emphasized

5    that Plaintiff was doing well.               (AR 297).      Plaintiff denied mood

6    swings.       (AR 297).    A mental status examination was unremarkable.

7    (AR 297).       Plaintiff’s medications were continued.               (AR 297).     In

8    July 2014, Plaintiff exhibited moderate concentration deficits and

9    fair    insight    and    judgment,    but    his   mood,    affect,     psychomotor

10   activity, and thought process and content were all normal.                         (AR

11   295).        In October 2014, Plaintiff reported doing well and denied

12   any mood swings.          (AR 293).    Seroquel helped him stay calm.              (AR

13   293).        A mental status examination demonstrated an anxious mood

14   but otherwise intact memory, organized thought processes, clear

15   thought content, and only mild concentration deficits.                    (AR 293).

16

17           In    January    2015,   Plaintiff     reported     doing    better,   being

18   slightly depressed but with no psychotic symptoms.                   (AR 291).     The

19   mental status examination exhibited mild concentration deficits

20   and fair insight and judgment.           (AR 291).     In March 2015, Plaintiff
21   reported only rarely experiencing OCD symptoms.                 (AR 290).      He was

22   depressed but otherwise doing well.                 (AR 290).       A mental status

23   examination was unremarkable.                (AR 290).       Dr. Dubin continued

24   Seroquel, Abilify, and Prozac.3 (AR 290). In April 2015, Plaintiff

25

26
     3    Seroquel (quetiapine) is an antipsychotic medication used to
27   treat schizophrenia and bipolar disorder. <www.drugs.com> (last
     visited June 4, 2019).
28

                                               5
1    exhibited an anxious mood but otherwise the examination was largely

2    normal.       (AR 289).

3

4            On April 2, 2015, David K. Middleton, Ph.D., completed a

5    mental disorder questionnaire.                (AR 281-87).     He first treated

6    Plaintiff in December 2013.         (AR 285).        Dr. Middleton reported that

7    Plaintiff’s grooming was “adequate but marginal,” his mannerisms

8    “friendly but slightly odd,” and his gait slow and deliberate.                   (AR

9    281).     Plaintiff reported a history of OCD, depression, paranoia,

10   and mania since high school.        (AR 281, 283).        He described paranoia

11   ideation      and   generalized    anxiety         symptoms.       (AR   282).    On

12   examination, Plaintiff was oriented, his memory intact, and insight

13   and judgment were marginal.          (AR 282).         Plaintiff’s intellectual

14   functioning, assessed with WAIS-III testing, was in the range of

15   average cognitive skills with no intellectual impairment.                        (AR

16   282).     Plaintiff reported persistent paranoid delusions, but Dr.

17   Middleton found “no evidence of distortion in form of thought.”

18   (AR 283).       Dr. Middleton concluded that Plaintiff’s mood swings

19   and delusions appear to be managed adequately with medication.                   (AR

20   283).    Dr. Middleton diagnosed bipolar disorder and OCD and opined
21   that Plaintiff’s condition is chronic, unlikely to improve.                      (AR

22   285).

23

24            In     August    2015,   Norma       R.    Aguilar,   a    board-eligible

25   psychiatrist, conducted a complete psychiatric evaluation on behalf

26   of the Agency.       (AR 308-16).     Plaintiff was appropriately dressed
27   and groomed, with normal posture and gait.                 (AR 308).      Plaintiff

28   stated he has “obsessive compulsive disorder which I do rituals

                                               6
1    and counting numbers and I also have bipolar depression.”                          (AR

2    308).     He reported nervousness, poor concentration, poor memory,

3    paranoid feelings, insomnia, anorexia, racing thoughts, and low

4    motivation.        (AR 309).       Plaintiff denied suicidal or homicidal

5    ideations.        (AR     309).      He    reported     some   benefits    from    his

6    medications       and    monthly     psychotherapy         sessions.      (AR   309).

7    Plaintiff acknowledged a history of substance abuse, including

8    alcohol, methamphetamine, and marijuana.                   (AR 310).   Plaintiff is

9    able to bathe and dress without assistance and to handle his own

10   money.     (AR 310).       Plaintiff has good relationships with family

11   and friends.       (AR 310).

12

13           On examination, Plaintiff was cooperative, with normal body

14   movements and eye contact.                 (AR 310).       His mood was slightly

15   depressed, with labile affect and no psychomotor retardation.                      (AR

16   310).      His    thought    process       was    normal    without    looseness    of

17   association, thought disorganization, flight of ideas, thought

18   blocking,     tangentiality,          or    circumstantiality.            (AR   310).

19   Plaintiff’s thought content was characterized by paranoid and

20   grandiose delusions.         (AR 310).      He reported obsessions and tactile
21   hallucinations.          (AR 310).     Plaintiff was alert, fully oriented,

22   with intact memory, concentration, and calculation.                       (AR 311).

23   Plaintiff’s fund of information and intelligence and his insight

24   and judgment were within normal limits.                    (AR 311).    Dr. Aguilar

25   diagnosed    bipolar       disorder,       OCD,   and   polysubstance     abuse,    in

26   remission.       (AR 311).   She opined that Plaintiff has no limitations
27   in his ability to follow simple and detailed oral and written

28   instructions;       to     interact       with    the   public,    coworkers,      and

                                                 7
1    supervisors; and to comply with work rules, such as safety and

2    attendance.    (AR 312).     Plaintiff is mildly limited in his ability

3    to respond to changes in a routine work setting and moderately

4    limited in his ability to respond to work pressures.             (AR 312).

5

6            In December 2015, Plaintiff reported to Dr. Dubin that he was

7    feeling better, without any nervousness or anxiety.          (AR 326).    His

8    sleep was okay and his OCD under control without any side effects

9    from his medications.      (AR 326).       Other than a mild impairment in

10   concentration, a mental status examination was unremarkable.              (AR

11   326).     In April 2016, Plaintiff’s psychomotor control, thought

12   process, thought content, memory, and concentration were within

13   normal limits.     (AR 324).     In October 2016, Plaintiff exhibited

14   moderate     concentration     deficits,      anxious    mood,    and    fair

15   insight/judgment but otherwise a mental status examination was

16   within normal limits.      (AR 322).       In May 2017, Plaintiff reported

17   worsening symptoms, but other than moderate concentration deficits

18   and poor insight/judgment, a mental status examination was largely

19   unchanged.     (AR 318).     Dr. Dubin noted a moderate impairment in

20   concentration, but Plaintiff had calm psychomotor activity, clear
21   thought content, and intact memory.         (AR 318).   Dr. Dubin diagnosed

22   OCD, major depressive disorder, and history of polysubstance abuse.

23   (AR 318).     He prescribed fluoxetine, quetiapine and buspirone and

24   discontinued aripiprazole.       (AR 318).

25

26
27

28

                                            8
1    C.   State Agency Consultants

2

3         On September 17, 2015, Robert Liss, Ph.D., a State agency

4    consultant, evaluated the mental health records and concluded that

5    Plaintiff’s affective and anxiety disorders are severe impairments.

6    (AR 59).     He opined that Plaintiff has a mild restriction of

7    activities of daily living, mild difficulties in maintaining social

8    functioning,     and         moderate        difficulties       in      maintaining

9    concentration, persistence or pace.             (AR 59).    Dr. Liss concluded

10   that Plaintiff is moderately limited in his ability to understand,

11   remember, and carry out detailed instructions; maintain attention

12   and concentration for extended periods; work in coordination with

13   or in proximity to others without being distracted by them; and to

14   complete a normal workday and workweek without interruptions from

15   psychologically based symptoms and to perform at a consistent pace

16   without an unreasonable number and length of rest periods.                       (AR

17   61-62).

18

19                                           IV.

20               THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS
21

22        To    qualify     for     disability      benefits,    a        claimant   must

23   demonstrate a medically determinable physical or mental impairment

24   that prevents the claimant from engaging in substantial gainful

25   activity and that is expected to result in death or to last for a

26   continuous period of at least twelve months.                Reddick v. Chater,
27   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

28   The impairment must render the claimant incapable of performing

                                              9
1    work    previously       performed    or    any   other   substantial         gainful

2    employment that exists in the national economy.              Tackett v. Apfel,

3    180    F.3d    1094,      1098   (9th      Cir.   1999)   (citing        42   U.S.C.

4    § 423(d)(2)(A)).

5

6           To decide if a claimant is entitled to benefits, an ALJ

7    conducts a five-step inquiry.           20 C.F.R. §§ 404.1520, 416.920.           The

8    steps are:

9

10          (1)    Is the claimant presently engaged in substantial gainful

11                 activity?    If so, the claimant is found not disabled.              If

12                 not, proceed to step two.

13          (2)    Is   the   claimant’s     impairment    severe?       If    not,    the

14                 claimant is found not disabled.          If so, proceed to step

15                 three.

16          (3)    Does the claimant’s impairment meet or equal one of the

17                 specific impairments described in 20 C.F.R. Part 404,

18                 Subpart P, Appendix 1?            If so, the claimant is found

19                 disabled.    If not, proceed to step four.

20          (4)    Is the claimant capable of performing his past work? If
21                 so, the claimant is found not disabled.           If not, proceed

22                 to step five.

23          (5)    Is the claimant able to do any other work?             If not, the

24                 claimant is found disabled.         If so, the claimant is found

25                 not disabled.

26
27

28

                                                10
1    Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

2    262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

3    (g)(1), 416.920(b)-(g)(1).

4

5           The claimant has the burden of proof at steps one through four

6    and   the   Commissioner   has    the    burden     of   proof    at    step   five.

7    Bustamante, 262 F.3d at 953-54.              Additionally, the ALJ has an

8    affirmative duty to assist the claimant in developing the record

9    at every step of the inquiry.           Id. at 954.      If, at step four, the

10   claimant meets his or her burden of establishing an inability to

11   perform past work, the Commissioner must show that the claimant

12   can perform some other work that exists in “significant numbers”

13   in    the   national   economy,    taking    into    account      the   claimant’s

14   residual functional capacity (“RFC”), age, education, and work

15   experience.     Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at

16   721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).                 The Commissioner

17   may do so by the testimony of a VE or by reference to the Medical-

18   Vocational Guidelines appearing in 20 C.F.R. Part 404, Subpart P,

19   Appendix 2 (commonly known as “the grids”).               Osenbrock v. Apfel,

20   240 F.3d 1157, 1162 (9th Cir. 2001).                When a claimant has both
21   exertional (strength-related) and non-exertional limitations, the

22   Grids are inapplicable and the ALJ must take the testimony of a

23   vocational expert (“VE”).         Moore v. Apfel, 216 F.3d 864, 869 (9th

24   Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

25   1988)).

26
27

28

                                             11
1                                        V.

2                                THE ALJ’S DECISION

3

4           The ALJ employed the five-step sequential evaluation process

5    and concluded that Plaintiff was not disabled within the meaning

6    of the Act.   (AR 15-27).    At step one, the ALJ found that Plaintiff

7    has not engaged in substantial gainful activity since September 9,

8    2013, the alleged onset date.      (AR 17).   At step two, the ALJ found

9    that Plaintiff’s bipolar disorder, OCD, and history of drug abuse

10   are severe impairments. (AR 17). At step three, the ALJ determined

11   that Plaintiff does not have an impairment or combination of

12   impairments that meet or medically equal the severity of any of

13   the listings enumerated in the regulations.         (AR 17-20).

14

15          The ALJ then assessed Plaintiff’s RFC and concluded that he

16   can perform a full range of work at all exertional levels but with

17   the    following   nonexertional   limitations:     “noncomplex   routine

18   tasks, no tasks requiring hypervigilance, not responsible for the

19   safety of others, no jobs requiring significant teamwork.”            (AR

20   20).    At step four, the ALJ found that Plaintiff is unable to
21   perform any past relevant work.          (AR 25).   Based on Plaintiff’s

22   RFC, age, education, work experience, and the VE’s testimony, the

23   ALJ determined at step five that there are jobs that exist in

24   significant numbers in the national economy that Plaintiff can

25   perform, including hand packager, cleaner, and store laborer.         (AR

26   25-26).   Accordingly, the ALJ found that Plaintiff was not under a
27   disability, as defined by the Act, from September 9, 2013, through

28   the date of the decision.      (AR 26-27).

                                         12
1                                        VI.

2                                 STANDARD OF REVIEW

3

4         Under 42 U.S.C. § 405(g), a district court may review the

5    Commissioner’s decision to deny benefits.         The court may set aside

6    the Commissioner’s decision when the ALJ’s findings are based on

7    legal error or are not supported by substantial evidence in the

8    record as a whole.         Garrison v. Colvin, 759 F.3d 995 (9th Cir.

9    2014) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,

10   1052 (9th Cir. 2006)); Auckland v. Massanari, 257 F.3d 1033, 1035

11   (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); Smolen v.

12   Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Fair v. Bowen,

13   885 F.2d 597, 601 (9th Cir. 1989)).

14

15        “Substantial evidence is more than a scintilla, but less than

16   a preponderance.”      Reddick, 157 F.3d at 720 (citing Jamerson v.

17   Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).             It is “relevant

18   evidence which a reasonable person might accept as adequate to

19   support a conclusion.”        Id. (citing Jamerson, 112 F.3d at 1066;

20   Smolen,   80   F.3d   at   1279).   To    determine   whether   substantial
21   evidence supports a finding, the court must “‘consider the record

22   as a whole, weighing both evidence that supports and evidence that

23   detracts from the [Commissioner’s] conclusion.’”            Auckland, 257

24   F.3d at 1035 (citing Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

25   1993)).   If the evidence can reasonably support either affirming

26   or reversing that conclusion, the court may not substitute its
27   judgment for that of the Commissioner.         Reddick, 157 F.3d at 720-

28   21 (citing Flaten v. Sec’y, 44 F.3d 1453, 1457 (9th Cir. 1995)).

                                          13
1                                         VII.

2                                       DISCUSSION

3

4           Plaintiff raises a single claim for relief.             He contends that

5    the ALJ impermissibly rejected his subjective symptom testimony.

6    (Dkt. No. 22 at 5-12).

7

8           Plaintiff testified that he is unable to work due to deficits

9    in   concentration   and    focus,    and   being     fearful,    agitated,   or

10   frustrated when around other people.           (AR 40-44).     His medications

11   have   helped   stabilize    his    symptoms    but    cause    drowsiness    and

12   hypersomnia side effects.      (AR 39-40, 43-44).

13

14          When assessing a claimant’s credibility regarding subjective

15   pain or intensity of symptoms, the ALJ must engage in a two-step

16   analysis.   Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).

17   First, the ALJ must determine if there is medical evidence of an

18   impairment that could reasonably produce the symptoms alleged.

19   Garrison, 759 F.3d at 1014.          “In this analysis, the claimant is

20   not required to show that her impairment could reasonably be
21   expected to cause the severity of the symptom she has alleged; she

22   need only show that it could reasonably have caused some degree of

23   the symptom.”   Id. (emphasis in original) (citation omitted).               “Nor

24   must a claimant produce objective medical evidence of the pain or

25   fatigue itself, or the severity thereof.”             Id. (citation omitted).

26
27          If the claimant satisfies this first step, and there is no

28   evidence of malingering, the ALJ must provide specific, clear and

                                            14
1    convincing reasons for rejecting the claimant’s testimony about

2    the symptom severity.        Trevizo, 871 F.3d at 678 (citation omitted);

3    see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the

4    claimant’s testimony regarding the severity of her symptoms only

5    if he makes specific findings stating clear and convincing reasons

6    for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

7    (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering

8    based on affirmative evidence thereof, he or she may only find an

9    applicant     not      credible     by    making      specific      findings    as   to

10   credibility and stating clear and convincing reasons for each.”).

11   “This is not an easy requirement to meet: The clear and convincing

12   standard is the most demanding required in Social Security cases.”

13   Garrison, 759 F.3d at 1015 (citation omitted).

14

15        In discrediting the claimant’s subjective symptom testimony,

16   the ALJ may consider the following:

17

18        (1) ordinary techniques of credibility evaluation, such

19        as     the        claimant’s    reputation         for       lying,   prior

20        inconsistent         statements      concerning        the   symptoms,    and
21        other testimony by the claimant that appears less than

22        candid;        (2)    unexplained         or    inadequately     explained

23        failure to seek treatment or to follow a prescribed

24        course       of    treatment;       and   (3)    the    claimant’s    daily

25        activities.

26
27   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation

28   omitted).      Inconsistencies between a claimant’s testimony and

                                                15
1    conduct, or internal contradictions in the claimant’s testimony,

2    also may be relevant.    Burrell v. Colvin, 775 F.3d 1133, 1137 (9th

3    Cir. 2014); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

4    1997).   In addition, the ALJ may consider the observations of

5    treating and examining physicians regarding, among other matters,

6    the functional restrictions caused by the claimant’s symptoms.

7    Smolen, 80 F.3d at 1284; accord Burrell, 775 F.3d at 1137. However,

8    it is improper for an ALJ to reject subjective testimony based

9    “solely” on its inconsistencies with the objective medical evidence

10   presented.    Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227

11   (9th Cir. 2009) (citation omitted).

12

13        Further, the ALJ must make a credibility determination with

14   findings that are “sufficiently specific to permit the court to

15   conclude that the ALJ did not arbitrarily discredit claimant’s

16   testimony.”    Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

17   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,

18   493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not

19   credible must be sufficiently specific to allow a reviewing court

20   to conclude the adjudicator rejected the claimant’s testimony on
21   permissible grounds and did not arbitrarily discredit a claimant’s

22   testimony regarding pain.”) (citation omitted).    Although an ALJ’s

23   interpretation of a claimant’s testimony may not be the only

24   reasonable one, if it is supported by substantial evidence, “it is

25   not [the court’s] role to second-guess it.”    Rollins v. Massanari,

26   261 F.3d 853, 857 (9th Cir. 2001).
27

28

                                       16
1         The ALJ provided multiple, specific, clear, and convincing

2    reasons, supported by evidence in the record, to find Plaintiff’s

3    complaints     of     disabling      mental     symptomology       only     partially

4    credible.      (AR 18-19, 21-24).           These reasons are sufficient to

5    support the Commissioner’s decision.

6

7         First,     the    ALJ    found    that     Plaintiff’s       statements     were

8    internally inconsistent.          (AR 18-19, 21).        “[T]he ALJ may consider

9    inconsistencies either in the claimant’s testimony or between the

10   testimony and the claimant’s conduct.”                Molina v. Astrue, 674 F.3d

11   1104, 1112 (9th Cir. 2012); see Burch v. Barnhart, 400 F.3d 676,

12   680 (9th Cir. 2005) (“ALJ may engage in ordinary techniques of

13   credibility      evaluation,         such      as . . .        inconsistencies     in

14   claimant’s     testimony”);       accord       20     C.F.R.    §§ 404.1529(c)(4),

15   416.929(c)(4). While Plaintiff asserted that his medications cause

16   side effects, including drowsiness and hypersomnia (AR 39-40, 43-

17   44, 211), he consistently denied medication side effects to his

18   treatment providers.         In January, February and March 2014; December

19   2015; April, July and October 2016; and February and May 2017,

20   Plaintiff reported “no side effects” from his medications to Dr.
21   Dubin.   (AR 298, 299, 304, 318, 320, 322, 323, 324, 326).                        Dr.

22   Cortez   did    not    note    any    adverse       reactions    from     Plaintiff’s

23   medications.        (AR 270, 272, 339, 342, 345, 355).               Dr. Middleton

24   reported that Plaintiff “tolerate[s] well” his medications with

25   “mild benefit noted.”         (AR 285).     At his consultative examination,

26   Plaintiff reported some benefit from his medications but did not
27   mention any serious side effects.                   (AR 309).     Further, despite

28   testifying to having trouble getting along with others, Plaintiff

                                               17
1    acknowledged being able to enjoy social activities with friends

2    and family. (Compare AR 42, with id. 208-09). Similarly, Plaintiff

3    told Dr. Aguilar that he has good relationships with family and

4    friends.     (AR 310).         Finally, despite Plaintiff asserting that he

5    is fearful, agitated, and frustrated around other people (AR 40-

6    44), the medical record demonstrates generally normal presentations

7    to treatment providers and examiners, without any mentions of fear,

8    agitation, or frustration.                (AR 19, 264-367).           All of these

9    inconsistencies diminish Plaintiff’s credibility.                   (AR 18-19, 21).

10

11          Second,     the    ALJ    found    that     Plaintiff    exhibited      a   “good

12   response     to    prescribed      treatment,       which    consisted    of   routine

13   medication management.”             (AR 18; see id. 19, 21).             “Impairments

14   that   can    be    controlled       effectively      with     medication      are   not

15   disabling    for    the       purpose    of   determining      eligibility     for   SSI

16   benefits.”        Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,

17   1006 (9th Cir. 2006).             Plaintiff consistently reported that his

18   medications were helping him.                 In November 2013, he stated that

19   Xanax helped control his anxiety and insomnia.                    (AR 273-74).        In

20   October 2014, he reported that Seroquel helped him stay calm and
21   denied any mood swings.                 (AR 293).     In March 2015, Plaintiff

22   reported only rarely incurring OCD symptoms.                    (AR 290).      He told

23   Dr. Aguilar that his medications and monthly psychotherapy sessions

24   were helpful.       (AR 309).       In December 2015, Plaintiff reported to

25   Dr. Dubin that he was feeling better, without any nervousness or

26   anxiety, and that his OCD was under control from his medications.
27   A   good   response      to     treatment     supports   an    adverse   credibility

28   finding.     See Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996)

                                                   18
1    (“evidence       suggesting    that    [the   claimant]       responded      well    to

2    treatment” supports an adverse credibility finding).                       Similarly,

3    Plaintiff’s       treating     providers      noted    positive         responses    to

4    medication.       In November 2013, Dr. Cortez assessed Plaintiff’s

5    anxiety as stable on Xanax.            (AR 274).      In    December 2014 and May

6    2017, Dr. Cortez assessed Plaintiff’s bipolar disorder as stable

7    on Abilify.       (AR 269-70, 339-40, 346-47).             In May 2014, Dr. Dubin

8    emphasized that Plaintiff was doing well on his medications.                        (AR

9    297).    In April 2015, Dr. Middleton concluded that Plaintiff’s mood

10   swings and delusions were managed adequately with medications.                      (AR

11   283).

12

13           Finally, the ALJ found that the medical record “demonstrates

14   minimal evidence of significant mental status abnormalities.”                       (AR

15   18; see id. 19, 21-24).         While inconsistencies with the objective

16   medical    evidence    cannot     be    the   sole    ground      for    rejecting    a

17   claimant’s subjective testimony, it is a factor that the ALJ may

18   consider when evaluating credibility.                 Bray, 554 F.3d at 1227;

19   Burch, 400 F.3d at 681; Rollins, 261 F.3d at 857; see SSR 16-3p,

20   at *5 (“objective medical evidence is a useful indicator to help
21   make reasonable conclusions about the intensity and persistence of

22   symptoms, including the effects those symptoms may have on the

23   ability to perform work-related activities”).                 In November 2013, a

24   neurological examination was normal.               (AR 274).       In February and

25   March    2014,    mental     status    examinations        were   largely     normal:

26   Plaintiff was fully oriented, exhibited normal self-perception,
27   intact memory, mild concentration deficits, and fair judgment and

28   insight.     (AR 304).        In July 2014, Plaintiff exhibited moderate

                                              19
1    concentration deficits and fair insight and judgment, but his mood,

2    affect, psychomotor activity, and thought process and content were

3    all normal. (AR 295). In October 2014, a mental status examination

4    demonstrated an anxious mood but otherwise intact memory, organized

5    thought     processes,        clear     thought      content,     and     only       mild

6    concentration deficits.             (AR 293).        In March and April 2015,

7    Plaintiff exhibited an anxious mood but otherwise the mental status

8    examinations were largely normal.              (AR 289, 290).          In April 2015,

9    Dr.   Middleton      tested    Plaintiff’s      intellectual      functioning         and

10   concluded     that     his     cognitive       skills     were   normal       with     no

11   intellectual impairment.              (AR 282).         While Plaintiff reported

12   persistent paranoid delusions, Dr. Middleton found “no evidence of

13   distortion in form of thought.”                (AR 283).      In August 2015, Dr.

14   Aguilar found that Plaintiff’s mood was slightly depressed with

15   labile    affect     but      no   psychomotor       retardation.         (AR    310).

16   Plaintiff’s    thought        process   was     normal;    he    was    alert,   fully

17   oriented, with intact memory, concentration, and calculation.                         (AR

18   311).     His fund of information and intelligence and his insight

19   and judgment were within normal limits.                   (AR 311).      In December

20   2015, other than a mild concentration deficit, a mental status
21   examination    was     unremarkable.           (AR    326).       In    April    2016,

22   Plaintiff’s    psychomotor         control,    thought     process      and   content,

23   memory, and concentration were all within normal limits.                      (AR 324).

24   In May 2017, Plaintiff exhibited moderate concentration deficits,

25   anxious mood, labile affect, and poor insight/judgment, but calm

26   psychomotor activity, clear thought content, intact memory, full
27   orientation, normal self-perception, and normal speech.                       (AR 318).

28

                                               20
1           Plaintiff contends that the ALJ failed to acknowledge that

2    his treating physicians “noted impairment in concentration, mood,

3    and affect.”    (Dkt. No. 22 at 5).             To the contrary, throughout his

4    opinion, the ALJ noted that on occasion, Plaintiff’s symptoms

5    included mild to moderate concentration deficits, fair judgment

6    and insight, depressed mood, and labile affect.                     (AR 19, 21, 22,

7    23).     Moreover, the ALJ found that Plaintiff’s bipolar disorder

8    and OCD are severe impairments.                 (AR 17).    While the “evidence”

9    cited by Plaintiff supports the various diagnoses he has received,

10   it does not support his allegations of debilitating symptoms.                        The

11   mere existence of these impairments does not provide any support

12   for the disabling limitations alleged by Plaintiff.                  Indeed, “[t]he

13   mere   existence      of   an    impairment      is   insufficient        proof   of    a

14   disability.”       Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir.

15   1993); see Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985)

16   (“The mere diagnosis of an impairment . . . is not sufficient to

17   sustain a finding of disability.”).

18

19          Furthermore, the ALJ did not completely reject Plaintiff’s

20   testimony.     (AR 21).         Indeed, the ALJ gave less than full weight
21   to the State agency physician’s assessment and the consultative

22   examiner’s    opinion      because    they      did   not   have    the    benefit     of

23   Plaintiff’s hearing testimony.             (AR 23-24) (ALJ finding “moderate

24   social    restrictions       based    on   the     totality    of    the    evidence,

25   including [Plaintiff’s] testimony, as well as the treatment notes

26   received at the hearing level”).                Based partially on Plaintiff’s
27   subjective statements, the ALJ found that Plaintiff has moderate

28   limitations      in        understanding,         remembering,        or     applying

                                                21
1    information;     in    interacting   with     others;   and    with   regard    to

2    concentrating, persisting, or maintaining pace.               (AR 18-19).      The

3    ALJ accommodated Plaintiff’s bipolar disorder and OCD and his

4    moderate difficulties in social functioning, in understanding and

5    applying information and in concentration, persistence, or pace by

6    restricting him to noncomplex routine tasks, no tasks requiring

7    hypervigilance, not responsible for the safety of others, no public

8    interaction,     and    limited    teamwork.      (AR   20).      While     these

9    limitations preclude Plaintiff from performing any past relevant

10   work, the VE opined that there are still jobs in the national

11   economy that Plaintiff can perform.            (AR 25-26, 47-50).

12

13        In   sum,    the    ALJ   offered    clear   and   convincing     reasons,

14   supported by substantial evidence in the record, for his adverse

15   credibility findings.          Accordingly, because substantial evidence

16   supports the ALJ’s assessment of Plaintiff’s credibility, no remand

17   is required.

18

19

20
21

22

23

24

25

26
27

28

                                              22
1                                  VIII.

2                                CONCLUSION

3

4        Consistent with the foregoing, IT IS ORDERED that Judgment be

5    entered AFFIRMING the decision of the Commissioner.    The Clerk of

6    the Court shall serve copies of this Order and the Judgment on

7    counsel for both parties.

8

9    DATED: June 6, 2019

10
                                                  /S/         __________
11                                        SUZANNE H. SEGAL
                                          UNITED STATES MAGISTRATE JUDGE
12

13

14
     THIS DECISION IS NOT INTENDED FOR PUBLICATION          IN   WESTLAW,
15   LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.
16

17

18

19

20
21

22

23

24

25

26
27

28

                                     23
